OPINION
PER CURIAM.
Eric Rampert petitions this Court for a writ of mandamus compelling the United States District Court for the Middle District of Pennsylvania to rule on a habeas corpus petition. We will dismiss the petition as moot.
In June of 2011, Rampert filed a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241. The Commonwealth of Pennsylvania responded on August 17, 2011, and Rampert filed a traverse on August 26, 2011. On June 20, 2012, Ram-pert filed a petition with this Court seeking a writ of mandamus directing the District Court to rule on his petition. He later filed a motion for appointment of counsel.
On August 1, 2012, the District Court issued an order denying Rampert’s petition. Accordingly, Rampert’s mandamus petition is moot and we will therefore dismiss it. See In re Orthopedic Bone Screw Prod. Liab. Litig., 94 F.3d 110 (3d Cir.1996). The request for appointment of counsel is denied.